Citation Nr: 1418889	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  11-18 130	)	DATE
	)
	)

Received from the
Department of Veterans Affairs, Veterans Health Administration (VHA)
in Columbus, Ohio


THE ISSUE

Entitlement to payment or reimbursement for medical care provided by Mount Carmel Medical Center on January 5, 2009, and February 16, 2009, Northeast Orthopedics on December 17, 2008, and January 5, 2009, and Central Ohio Anesthesia on February 16, 2009.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from December 1962 to November 1964.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision by the Department of Veterans Affairs (VA) VHA in Columbus, Ohio.

The appeal is REMANDED to the VHA.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that while the record includes bills from the Veteran's treatment at Mount Carmel Medical Center, Northeast Orthopedics, and Central Ohio Anesthesia it does not include his medical records for this treatment.  Therefore, the Board finds that a remand is required to obtain and associate these records with the claims file.  See 38 C.F.R. § 19.9 (2013); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).

Next, any documentation pertaining to authorization or a denial of authorization for the treatment in question should be obtained, including any remarks made by Dr. Tranovitch dated in August 2009.

Lastly, as this claim pertains to a service-connected knee disability and the Veteran may be receiving treatment through VA facilities, VA treatment records should be obtained.

Accordingly, the appeal is REMANDED to the VHA for the following actions:

1.  After obtaining authorizations from the Veteran, obtain and associate with the record his treatment records for the medical care provided by Mount Carmel Medical Center on January 5, 2009, and February 16, 2009, Northeast Orthopedics on December 17, 2008, and January 5, 2009, and Central Ohio Anesthesia on February 16, 2009.  If any of the records are not available, or if the search for the records yields negative results, that fact should clearly be documented in the claims file and the Veteran notified in writing.  

2.  Obtain any documentation pertaining to authorization or a denial of authorization for the treatment in question, including any remarks made by Dr. Tranovitch dated in August 2009.

3.  Also, obtain the Veteran's VA treatment records.

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If any benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

